Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 1 of 10 PageID 49
DocuSign Envelope ID: 29403309-4821-438C-82D2-2797F 89CB4BD

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

LORI PUTNAL,

Plaintiff,
Vv. Case No. 8:20-CV-00401-WFJ-JSS
BEECHWOOD HOTEL GROUP, LLC
d/b/a HILTON GARDEN INN,
LAKELAND,

Defendant.
/

JOINT MOTION FOR APPROVAL OF
FLSA SETTLEMENT AND DISMISSAL CASE WITH PREJUDICE

Plaintiff, Lori Putnal, and Defendant, Beechwood Hotel Group, LLC, respectfully
move this Court, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, for entry
of an order (1) approving their settlement as fair and reasonable and (2) dismissing
Plaintiff's Complaint with prejudice. As grounds for this Motion, the parties state as
follows:

1. Plaintiff, a former employee of Defendant, has alleged that she worked 234.25
hours of overtime, entitling her to overtime wages of $6,420.79 which she was not paid.

2. Defendant asserts that Employee was properly classified as an exempt
employee considering her job managerial duties and responsibilities as Food and
Beverage Manager and disputes that she was legally entitled to overtime under the Fair

Labor Standards Act, 29 U.S.C. § 203.
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 2 of 10 PagelID 50
DocuSign Envelope ID: 29403309-4821-438C-82D2-2797F89CB4BD

3. In order to avoid the time, expense and uncertainty of further litigation, the
parties have entered into the settlement agreement attached hereto as Exhibit A
(“Settlement Agreement”). The parties believe that the terms of the Settlement
Agreement represent a fair and reasonable resolution of Plaintiff's claims.

4. In accordance with Lynn’s Food Stores v. United States, 679 F.2d 1350, 1355
(11th Cir. 1982), the parties are presenting the Settlement Agreement to this Court for
review and approval.

5. Per the Settlement Agreement, Plaintiff will receive Three Thousand Dollars
($3,000) in settlement of her overtime wage claims and Three Thousand Dollars ($3,000)
as independent consideration for execution of the Settlement Agreement and the releases,
waivers and other provisions contained therein. In addition, Plaintiff's counsel will

receive Three Thousand Dollars ($3,000) for attorney fees and costs.

[SIGNATURE PAGE FOLLOWS]
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 3 of 10 PagelD 51

DocuSign Envelope ID: 29403309-4821-438C-82D2-2797F 89CB4BD

WHEREFORE, Plaintiff and Defendant request that this Court approve the

Settlement Agreement as fair and reasonable, dismiss Plaintiffs Complaint with

prejudice, and grant any other relief that this Court deems appropriate.

Dated: August _31, 2020

Respectfully submitted,

DocuSigned by:
James Wimsatt
9£6262D321424B0.
James Wimsatt, Esq.
Florida Bar No. 68014

AYO & IKEN, PLC

703 West Bay Street

Tampa, FL 33606

Telephone: (813) 774-4529

Facsimile: (813) 200-8434

E-mail: james@myfloridalaw.com
Secondary E-mail: arely@myfloridalaw.com

Counsel for Plaintiff

 

Mark Arnot
Florida Bar Number 68147

ARNOT LAW

1025 Thoroughbred Lane
De Pere, WI 54115
Telephone: (920) 347-1969

E-mail: mark@arnotlaw.com

 

Counsel for Defendant
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 4 of 10 PageID 52

CONFIDENTIAL DRAFT 8/9/20 - SUBJECT TO RULE 408

AGREEMENT AND RELEASE

This Agreement and Release (“Agreement”) is executed by and between Lori Putnal
(“Employee”) and Beechwood Hotel Group, LLC dba Hilton Garden Inn Lakeland (“Employer,”
and together with Employee, the “Parties’’).

RECITALS
A. Employee was employed by Employer as a Food and Beverage Manager from carly
Apnil 2018 until late August 2018. Lmpioyee was hired as a salaried, exempt
employee.
B. The Parties dispute whether Employee’s job duties and responsibilities were

sufficiently managerial or otherwise permitted Employee to be classified as an
exempt employce who is not legally entitled to overtime.

C. imployee claims that between late June 2018 and her separation from Employer,
she worked a total of 234.25 hours of overtime (beyond 40 hours per week). She
also claims that her effective pay rate was $18.27 per hour, yielding an overtime “
of $27.41 ($18.27 x 1.5) and entitling her to $6.420.79 in overtime pay {$27.4}
234,25).

D. Employee further claims that she is entitled to an additional $6,420.79 in liquidated
damages as well as attorney fecs and costs.

Ek. Employee filed a civil action (“Lawsuit”) against Employer, which is currently
pending in the US. District Court for the Middle District of Florida (Court ‘) (Case
No. 8:20-CV-00401-WFJ-JSS).

F Between late June 2018 and Employee's separation trom Employer, Employee
continued to receive the benefits provided to employees classified as salaried,
exempt. These benefits, which included accruing paid time off at an increased rate
and having her entire health insurance premium paid by Employer, are not provided
to non-exempt employees.

G Employee never received approval to work any overtime. and she was aware of
Lmployer’s policy requiring prior approval before working any overtime.

H. During her tenure with Employer, Employee never informed the General Manager
or another supervisor that she was not receiving her full pay or that there were any
issues With her paychecks. Employee was aware of Employer's s policy requiring
employces to promptly notify Employer of any paycheck issues.

L. In order to avoid the costs and uncertainty of litigation, the Parties have agreed on a
fair and reasonable settlement to resolve all potential claims and disputes between
them arising from the employment relationship or otherwise, as stated herein.

2
aS 7 euddloves lof?

TDA. Employer

Exhibit A
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 5 of 10 PagelD 53

CONFIDENTIAL DRAFT 8/9720 - SUBJECT TO RULE 408

AGREEMENT
The Parties, intending to be legally bound, agree as follows:
L. Payment.

a. In consideration for Employee signing this Agreement, including the
Release set forth in Section 2 below, Employer will pay Employee the gross amount of
Nine Thousand Dollars ($9,000.00) (‘Payment’). Employer will make the Payment to
Employee's counsel within fourteen (14) days once this Agreement has been fully executed
and approved by the Court and the Lawsuit has been dismissed with prejudice,

b. Of the Payment, Three Thousand Doilars ($3,000) is in settlement of
Employee’s overtime wage claims; Three Thousand Dollars ($3,000) is for attorney fees
and costs; and the remaining Three Thousand Dollars ($3,000) is independent
consideration (“Independent Consideration”) for execution of this Agreement and the
releases, waivers and other provisions contained herein. With respect to the portion of the
Payment made in settlement of Employee's overtime wage claims, Employer will make
tax withholding and other deductions as applicable to Employee's wages.

¢ Employer maintains that no compensation is owed to Employee, as
Employee was correctly classified as exempt from overtime pay in light of her job
responsibilities; however, Employer is entering into this Agreement in the interest of
resolving all issues between Employer and Employee.

d. Employee affirms that she is receiving full compensation for all hours
worked for Employer as well as independent consideration in exchange for Employee's
execution of this Agreement and the releases contained herein. Employee acknowledges
that no additional compensation, legal fees and costs, or payment of any kind is due from
Employer.

&; The Parties hereby knowingly and voluntarily waive, to the fullest
extent permitted by law, any right to trial by jury of any dispute, whether in contract,
tort or otherwise, arising out of, in connection with, related to or incidental to this
Agreement or Employer's employment of Employee.

Zz: Release.

a. In consideration of the Payment, Employee releases and forever
discharges Employer from any and all claims or demands past or present, known or
unknown, of every kind and nature whatsoever that Employee has or may have, whether
in law or in equity, contract or tort, arising on or before the date of Employee's execution
of this Agreement. Employee specifically releascs al! claims that Employee may have or
may have had relating to Employee's employment with Employer, including under:

i, The law of any jurisdiction including, but not limited to claims for
unequai or discriminatory pay, wrongful discharge of employment; constructive
os
Ce
‘4 _ Employee 2o0f7

TDA _ Employer
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 6 of 10 PageID 54

CONFIDENTIAL DRAFT 8/9/20 - SUBJECT TO RULE 408

discharge from employment; discrimination: breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
unplied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation: negligent or intentional
interference with contract or prospective economic advantage: unfair business
practices, defamation; libel: slander: negligence: negligent hiring. supervision or
retention; personal injury; assault; battery; invasion of privacy; false
imprisonment and conversion:

ii. Any federal, state or municipal statute, including but not limited to,
the Equal Pay Act, Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act (ADEA), the Americans with Disabilities Act,
the Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining Act, the
National Labor Relations Act, the False Claims Act, and the Florida Civil Rights
Act, or any other federal, state or local constitutional provisions or laws or
regulations prohibiting employment discrimination, harassment or retaliation.

b. “Employer,” as used in Sections 2 of this Agreement, includes any and all
associated entities of Employer, Beechwood Lakeland Hotel. LLC. and Oasis
Outsourcing HR, Inc., including any of the foregoing’s parent entities, subsidiaries,
principal entities, business units, platforms, affiliated or related entities, franchisors.
franchisees, divisions, successors, assigns; and all of their past, present and future
owners, officers, directors, operators, members, shareholders, insurers, payroll and/or
human resource service providers, attomeys, agents. representatives, and employees,

c. Notwithstanding anything to the contrary in this Agreement, Employee is
not waiving rights or claims that may arise after the date this Agreement is executed, and
Employee is not releasing any claims which by law may not be released by private
agreement, including any right Employee may have to file an administrative charge or
complaint with the Equal Employment Opportunity Commission, National Labor
Relations Board, or any other government agency charged with enforcement of any law.
However, Employee expressly waives any right Employee may have to recover money
damages or receive any other personal recovery or relief in connection with any such
nghi, charge or complaint.

d. Employee warrants that, other than the Lawsuit, she has no pending legal
claims, complaints or charges against Employer.

3. Non-Admission,

This Agreement does not constitute an admission by Employer that it in any way violated
Employee's legal rights or is otherwise in any way liable to Employee, and Employee agrees that
Employee will never contend that this Agreement constitutes such an admission.

Employce 3of7

TDA. Employer

 
 
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 7 of 10 PagelD 55

CONFIDENTIAL DRAFT 8/9/20 - SUBJECT TO RULE 408

4. Non-Disparagement.

Except as otherwise provided in Section 2(c), Employee agrees to refrain from all conduct,
oral, written or otherwise, that disparages or damages or could disparage or damage the
reputation, good will, or standing in the community of Employer or any of its parent entities,
subsidiaries, business units, platforms, affiliated entities, franchisors, divisions, successors or
assigns; or any and all of Employer past, present and future owners, officers, directors, operators,
members, shareholders, insurers, payroll providers. attorneys, agents, representatives, and
employees.

5. Return of Property,

Employee warrants that Emplovee has returned to Employer all employee manuals, keys,
access devices/cards, records, correspondence, documents, financial data, plans, computers,
computer disks, computer tapes, sales reports, customer lists, and other tangible property
(including information stored on any computer or other clectronic device of any kind) in
Employee's possession or under Employee's control belonging to Employer, and Employee will
not retain any copies or reproductions thereof. In the event Employee possesses electronically
stored information falling in the categories described in this paragraph, but which Employee is
unable to return to Employer, Employee will destroy said information.

6. Acknowledgements.

Employee has thoroughly read this Agreement, has been and is hereby advised and
given the opportunity to consult with an independent attorney, and is executing the
Agreemeat knowingly and voluntarily with full understanding of its terms.

Te Court Approval.

Within three (7) days following expiration of the seven-day revocation period described in
Section 12 of this Agreement, Employee or Employer shall file a joint motion (substantially in the
form attached hereto as Exhibit A) requesting Court approval of this settlement agreement and full
dismissal of the Lawsuit with prejudice. Ifthe Court declines to approve this settlement and dismiss
the Lawsuit with prejudice, this Agreement shall immediately become null and void as if the Parties
had never entered into it.

8. Entire Agreement: Recitals Incorporated.

This Agreement contains the entire understanding between the Parties and supersedes all
prior oral and written agreements between the Parties. This Agreement shall not be modified,
amended, or terminated unless such modification, amendment, or termination is executed in
writing by the Parties. This Agreement shall be considered jointly drafted by the Parties and not
interpreted in favor of either Party. The above Recitals are hereby incorporated into this
Agreement as if fully set forth herein.

A -
CAT Employee 4of7
IDA. Employer
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 8 of 10 PagelD 56

CONFIDENTIAL DRAFT 8/9/20 — SUBJECT TO RULE 408

9 Governing Law: Arbitration.

This Agreement is governed by the laws of the State of Florida without regard to choice of
law principles.

To the fullest extent legally possible, all claims and disputes arising under or relating to
this Agreement are to be settled by binding arbitration in the state of Florida or another location
mutually agreeable to the parties. The arbitration shall be conducted on a confidential basis
pursuant to the Commercial Arbitration Rules of the American Arbitration Association. Any
decision or award as a result of any such arbitration proceeding shall be in writing and shall
provide an explanation for all conclusions of law and fact and shall include the assessment of
costs, expenses, and reasonable attorneys’ fees. Any such arbitration shall be conducted by an
arbitrator with knowledge of or experience with the hospitality industry and shall include a written
record of the arbitration hearing. The parties reserve the right to object to any individual who
shail be employed by or affiliated with a competing organization or entity. An award of
arbitration may be confirmed in a court of competent jurisdiction in the Middle District of Florida.

10. Severability.

if any provision of this Agreement is held to be illegal, invalid or unenforceable, such
provision shall be fully severable and this Agreement shall be construed and enforced as if such
provision had never comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect.

i. Successors and Assigns.

This Agreement shail be binding on the Parties and on their respective heirs,
administrators, representatives, executors, successors, and assigns. This Agreement shall inure to
the benefit of the Parties, as well as their heirs, administrators, representatives, executors,
successors, and assigns.

2. Consideration and Revocation Periods,

   

Employee acknowledges that she has been offered a period of at Jeast twenty-one (21)
days to consider this Agreement and has signed it voluntarily and of her own free will prior to the
expiration of that period. in doing so, Employee now has seven (7) days from the execution to
revoke this Agreement. At the expiration of that seven-day period, Employee's right to cancel
this Agreement shall cease. This Agreement will not become effective and binding until after the
expiration of the seven-day revocation period.

13. Altorney Fees.

if cither party breaches this Agreement, the other party shall be entitled to recover all
legal fees and costs, incurred in enforcing this Agreement. in addition to all remedies otherwise
available for such breach. The Parties acknowledge that any breach of this Agreement shail
entitle the non-breaching party not only to damages, but to injunctive relief to enjoin the actions
of the breaching party, as well as legal fees and costs.

 

$ of 7

TDA Employer
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 9 of 10 PagelD 57

CONFIDENTIAL DRAFT 8/9/20 - SUBJECT TO RULE 408

i4. No Right to Rehrre.

Employee specifically waives any present and future claim to reinstatement or
employment with Employer or its predecessors and successors in interest, assignees, parents,
subsidiaries, affiliates, divisions, and related companies and entities at any time in the future and
agrees not to apply for employment with the same at any time in the future. Should Employee be
inadvertently rehired by Employer, Employees agrees that Employer can terminate Employee's
employment immediately and such termination is authorized by this Agreement.

[SIGNATURE PAGE FOLLOWS]

i ij tt
he
ceed ES

ANS . Employee 6 of 7
TDA. Employer
Case 8:20-cv-00401-WFJ-JSS Document 15 Filed 08/31/20 Page 10 of 10 PagelD 58

CONFIDENTIAL DRAFT 8/9/20 ~- SUBJECT TO RULE 408

The Parties acknowledge that they have read and fully understand the terms of this
Agreement, that they enter inte this Agreement knowingly and voluntarily, and that they
agree to all the terms and provisions, effective as of the date stated above:

 

 

EMPLOYEE:
we 7
{ 2p a4 f ed ‘
sana Set ff a, c i i
“a 7 (OP Od din cy he AAT BS Qs
; Ls, Pre ore \ 2 Lakh d Date ‘ \ oe | wk oe et
~ Lori Putnal
EMPLOYER:

Beechwood Hotel Group, LLC dba Hilton Garden Inn Lakeland

Thomas D/Amot
Managing Member

  

Date 8/16/2020

 

cn ~

‘ ‘ ae ;
‘ Sol _ Employee ott
TDA Employer
